Citation Nr: 0205244	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
shoulder injury with acromioclavicular arthritis, 
postoperative resection of distal left clavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
March 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for residuals of a left shoulder injury 
with acromioclavicular arthritis, postoperative resection of 
distal left clavus.  

The January 2000 Board decision remanded the case to obtain a 
VA examination and medical opinion, which was accomplished in 
December 2001.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  At the June 1999 VA examination, active abduction was 
limited to 90 degrees at shoulder level; the veteran reports 
ongoing difficulty with abduction whenever he drives or uses 
his left shoulder repetitively.  

2.  Left arm range of motion is not limited to 25 degrees 
from the side of the body, and the medical evidence does not 
show incoordination, impaired ability to execute skilled 
movement smoothly, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing due 
to the service-connected left shoulder disability.  

3.  The veteran has residual pain secondary to the scar in 
the previous acromioclavicular joint.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for 
residual pain secondary to a scar in the previous 
acromioclavicular joint, postoperative resection of distal 
left clavus, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Codes 7803-7805 (2001).  

2.  The criteria for a 20 percent rating for a left shoulder 
injury with acromioclavicular arthritis, postoperative 
resection of distal left clavus, are met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers and confirmed that the veteran had not 
received medical treatment for his left shoulder in recent 
years.  The veteran received VA examinations in June 1999 and 
December 2001, filed lay statements with the RO, and in a May 
1999 statement, withdrew his request for a hearing.  The 
December 1997 rating decision, the October 1998, August 1999, 
and February 2002 statements of the case, and the January 
2000 Board remand informed the veteran of the evidence needed 
to substantiate his claim.  Since the veteran was informed of 
the evidence needed to substantiate his claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left shoulder disability is currently evaluated 
under the criteria for impairment of the clavicle or scapula.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The left 
shoulder is the minor shoulder because the veteran was noted 
to be right-hand dominant in June 1999 and December 2001.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2001).  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for impairment of the 
clavicle or scapula of the minor shoulder (Diagnostic Code 
5203), arthritis (Diagnostic Codes 5003 and 5010), limitation 
of motion of the minor arm (Diagnostic Code 5201), and scars 
(Diagnostic Codes 7803-7805).  

The evidence does not support a 20 percent rating under the 
criteria for impairment of the clavicle or scapula.  A 20 
percent evaluation is assigned for dislocation impairment or 
nonunion impairment with loose movement of the clavicle or 
scapula of the minor shoulder, and a 10 percent evaluation is 
assigned for nonunion impairment without loose movement or 
malunion impairment of the clavicle or scapula of the minor 
shoulder.  Or, impairment of the clavicle or scapula of the 
minor shoulder is rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
The December 1992 and June 1999 VA x-rays confirmed the 
absence of the veteran's distal clavicle, which had been 
absent since the veteran underwent acromioclavicular 
separation surgery over twenty years ago.  Even after all 
this time, the positive impingement sign noted in June 1999 
and December 2001 was no more than minimal, and the December 
2001 VA x-ray showed no definite acute fracture or 
dislocation.  The veteran complained only of grinding in his 
left shoulder, and there was no evidence of loose movement at 
the December 2001 VA examination.  

The Board will consider the rating criteria for arthritis 
because the December 2001 VA diagnoses included 
acromioclavicular arthritis.  Arthritis due to trauma, 
substantiated by x-ray findings, is evaluated under the 
criteria of Diagnostic Code 5010, which states: Rate as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Board also notes that impairment of the clavicle or scapula 
of the minor shoulder can also be rated on impairment of 
function of the contiguous joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

The veteran's left shoulder range of motion and functional 
loss and pain justify an increase to a 20 percent rating.  
A 30 percent evaluation is assigned for limitation of minor 
arm motion to 25 degrees from the side, and a 20 percent 
evaluation is assigned for limitation of minor arm motion to 
midway between the side and shoulder level or at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Moreover, 
where evaluation is based on limitation of motion, as it is 
in Diagnostic Code 5201, the question of whether functional 
loss and pain are additionally disabling must also be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Regulations contemplate inquiry into 
whether there is crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against an 
increased rating for limitation of left shoulder motion.  At 
the June 1999 VA examination, the veteran's left shoulder 
flexion was full, to 170 degrees, and abduction was to 90 
degrees actively and to 135 degrees passively.  At the 
December 2001 VA examination, he was able to move his left 
shoulder through the full active range of motion with no 
encumbrances, but he subjectively reported difficulty with 
abduction, lack of endurance, easy fatigability, and weakness 
whenever he drove or used his left shoulder repetitively.  
The veteran reported taking Motrin for pain, which increased 
during weather changes, and being unable to sleep on his left 
side, play golf, or participate in activities that required 
lifting his left arm over his head.  The December 2001 VA 
examiner noted moderate crepitation in the left shoulder and 
opined that it was normal to expect functional loss and less 
movement during flare-ups of pain.  

For active abduction limited to shoulder level in June 1999 
and the veteran's ongoing difficulty with abduction when he 
drives or uses the left shoulder repetitively, reasonable 
doubt will be resolved in his favor, and he will receive an 
increased rating of 20 percent for limitation of left 
shoulder motion.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of  the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2001).  

A 30 percent rating is not warranted because the veteran's 
left arm range of motion is not limited to 25 degrees from 
the side of his body.  In addition, there was no 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing noted at the December 
2001 VA examination.  

Finally, the Board must consider whether a separate rating is 
justified under the criteria for scars.  Superficial scars, 
poorly nourished and with repeated ulceration, are assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Superficial scars, tender and painful on objective 
demonstration, are assigned a 10 percent evaluation.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Given the December 1992 VA diagnosis of residual pain 
secondary to the scar in the previous acromioclavicular 
joint, the March 1993 VA note of residual pain in the 
acromioclavicular joint, the veteran's June 1999 mention of 
his scar, and ongoing reports of pain in the left shoulder 
joint, reasonable doubt will be resolved in the veteran's 
favor, and he will receive a separate 10 percent rating for 
residual pain secondary to the scar in the previous 
acromioclavicular joint, postoperative resection of distal 
left clavus.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The criteria for other scars, which are rated on limitation 
of function of the part affected, have been addressed by the 
above application of the criteria for limitation of motion 
and impairment of the clavicle or scapula to the medical 
evidence.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In summary, the record reflects that a rating no higher than 
20 percent is warranted for limitation of left shoulder 
motion with functional loss and pain.  A separate 10 percent 
rating is warranted for the residual pain secondary to the 
scar in the previous acromioclavicular joint.  When there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The symptomatology associated with the 
veteran's left shoulder disability does not more nearly 
approximate the criteria for higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating for 
the veteran's left shoulder disability is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2001).  The veteran is currently 
unemployed because he incurred nonservice-connected back and 
hip injuries while trying to restrain a civilian at a post-
service police job.  In an October 2001 statement, he also 
denied receiving any medical treatment for the left shoulder 
in recent years.  Referral for extraschedular consideration 
is therefore not currently warranted.  


ORDER

Entitlement to a separate 10 percent rating for residual pain 
secondary to the scar in the previous acromioclavicular 
joint, postoperative resection of distal left clavus, is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.   

Entitlement to a 20 percent rating for left shoulder injury 
with acromioclavicular arthritis, postoperative resection of 
distal left clavus, is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

